DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment/Claim Status
Claims 1-5 are currently pending. Claim 1 has been amended. No claims were canceled; and no new claims were added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2007/0090350 A1-prior art of record, hereafter Lee) in view of Jin et al (US 2013/0002133 A1-prior art of record, hereafter Jin).
Re claim 1, Lee discloses in FIG. 8 (with references to FIGS. 2, 3 and 6) an organic light-emitting display apparatus comprising:
a substrate (110; ¶ [0031]);
first electrodes (left/middle/right 181; ¶ [0061]) arranged separate (by 211; ¶ [0041]) from one another on the substrate (110);
a second electrode (231; ¶ [0065]) disposed above the first electrodes (181) to face (cover) the first electrodes (181);
a pixel defining layer (211; ¶ [0041]) covering a portion (upper horizontal plane and sidewalls of 181; and underside of 231) of each of the first electrodes (181) and the second electrode (231) such that flat center region of each of the first electrodes (181) and flat center region of the second electrode (231) are exposed (before formation of layer 163);
an intermediate layer (220; ¶ [0035]) disposed between the first electrodes (181) and the second electrode (231) and comprising an emission layer (222; ¶ [0042]);
a first encapsulating layer (163; ¶ [0065]) disposed on the second electrode (231) and patterned to be a plurality of islands (filters; ¶ [0069]) separate from one another, the first encapsulating layer (163) comprising a same organic material (BCB, olefin, acrylic resin, PI, etc.; ¶ [0066]) throughout the plurality of islands (163).
With respect to the limitation of and wherein the islands of the first encapsulating layer each have a shape of a convex lens, Lee discloses the islands of first encapsulating layer (163) to a sinusoidal pattern and shape (¶ 
[0037] and [0055] and claim 15), where the sinusoidal shape is known to comprise both convex and concave portions as is evidenced by Teng et al (US 2010/0053997 A1: FIG. 3; ¶ [0035]); Inoue (US 2009/0168205 A1: FIGS. 1 and 13; ¶ [0071] and [0120]); and Lissotschenko et al (US 2009/0002834 A1: FIG. 3; ¶ [0010] and [0027]).
	Therefore, Lee discloses the limitation of wherein the islands of the first encapsulating layer each have a shape of a convex lens. 

Lee fails to disclose a second encapsulating layer covering the islands (filters) of the first encapsulating layer (163) and comprising an inorganic material, wherein the substrate (110) comprises a bend region or a bendable region, and the plurality of islands (filters) correspond to the bend region or the bendable region.

However,
Jin discloses in FIG. 7 (with references to FIGS. 6 and 8) an organic light-emitting display apparatus comprising: an encapsulating layer (113; ¶ [0076]) covering a plurality of devices (OLEDs 120; ¶ [0080]) on a substrate (111; ¶ [0076]) and comprising an inorganic material (¶ [0093]), wherein the substrate (110) comprises a bend region (D2 of flexible substrate 111; ¶ [0076]) or a bendable region (D1 of flexible substrate 111; ¶ [0076]), and the plurality of devices (120) correspond (¶ [0082]) to the bend region (D2) or the bendable region (D1).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lee to include the encapsulating layer, and the substrate comprising a bend region or a bendable region, as disclosed by Jin, such that a  second encapsulating layer covers the islands of the first encapsulating layer and comprises an inorganic material, wherein the substrate comprises a bend region or a bendable region, and the plurality of islands correspond to the bend region or the bendable region in order to form flexible devices with display regions on side surfaces with an indistinguishable border between the display regions (Jin; ¶ [0061]).


Re claim 2, Lee discloses the organic light-emitting display apparatus of claim 1, wherein the islands (filters) of the first encapsulating layer (163) correspond to (¶ [0065]) the first electrodes (181).

Re claim 3, Lee discloses the organic light-emitting display apparatus of claim 2, wherein the first electrodes (181) comprise first color (R; ¶ [0065]) sub-pixel electrodes (181), second color (G; ¶ [0065]) sub-pixel electrodes (181), and third color (B; ¶ [0065]) sub-pixel electrodes (181).

Re claim 4, Lee discloses the organic light-emitting display apparatus of claim 3, wherein islands (filters) of the first encapsulating layer (163) correspond to (¶ [0065]) the first color (R) subpixel electrodes (181), the second color (G) sub-pixel electrodes (181) and the third color (B) sub-pixel electrodes (181).

Re claim 5, Lee discloses the organic light-emitting display apparatus of claim 4, wherein islands (filters) of the first encapsulating layer (163) corresponding to the first color (R) sub-pixel electrodes (181) have a first radius of curvature (any curved portion of 163; ¶ [0030]), islands (filters) of the first encapsulating layer (163) corresponding to the second color (G) sub-pixel electrodes (181) have a second radius of curvature (any curved portion of 163; ¶ [0030]), and islands (pads) of the first encapsulating layer (163) corresponding to the third color (B) subpixel electrodes (181) have a third radius of curvature (any curved portion of 163; ¶ [0030]).
Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive for the following reasons:
A.	Firstly, with respect to claim 1, the applicant argues that Lee fails to disclose the limitation of wherein the islands of the first encapsulating layer each have a shape of a convex lens since the islands of the first encapsulating layer (163) each have a sinusoidal shape.
The examiner, respectfully, disagrees and asserts that the sinusoidal profile of the islands of the first encapsulating layer comprise both convex and concave portions as is evidenced by Teng et al (US 2010/0053997 A1: FIG. 3; ¶ [0035]); Inoue (US 2009/0168205 A1: FIGS. 1 and 13; ¶ [0071] and [0120]); and Lissotschenko et al (US 2009/0002834 A1: FIG. 3; ¶ [0010] and [0027]) as discussed above for claim 1. 
The applicant’s claim limitation of wherein the islands of the first encapsulating layer each have a shape of a convex lens does not restrict the islands from having a concave shape in addition to having a shape of a convex lens. Therefore, it is deemed that Lee discloses the limitation of wherein the islands of the first encapsulating layer each have a shape of a convex lens.

B.	Secondly, with respect to claim 1, the applicant argues that the second encapsulating layer (113) of Jin would not cover the islands (filters) of the first encapsulating layer (163), but instead, would be in direct contact with the second electrode of Lee.
The examiner, again respectfully, disagrees with the applicant’s position since Lee discloses pixels where the organic emission layer produces white light that passes through the islands of the first encapsulating layer (163) which function as color filters to produce R/G/B displays. The organic emission layers (122; ¶ [0082]) of the display of Jin, which have no specific color emission designation, are assumed to be either monochromatic (one color R, G or B) for each pixel of the display or a combination of pixels emitting colors R, G and B.
Based on this assumption, color filters would not be necessary since the desired color(s) are emitted without the aid of color filters, and the second encapsulation layer (113) of Jin is formed over and in direct contact with the second electrode to provide external protection to the outermost layers of the display. However, since the display of Lee requires color filters (i.e. the islands of the first encapsulating layer (163)) for color discrimination, it would be obvious that the second encapsulation layer (113) of Jin would be formed over and in direct contact with the islands of the first encapsulating layer (163) of Lee to provide external protection to the outermost layers (the islands of the first encapsulating layer (163)) of the display.

Given the above rebuttals, the examiner concludes that Lee in view of Jin still renders obvious current claim 1, including the newly added limitations discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892